DETAILED ACTION
The finality of the previous Office action is withdrawn and prosecution on the merits continues.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s reply filed on 1/24/22 is acknowledged.
Claims 54, 62, 70-72 and 74 are pending.
Claims 1-53, 55-61, 63-69, 73, and 75-76 are canceled, and claim 54 has been amended. 

Rejections Withdrawn
	Rejection of claims 54 and 62 under 35 U.S.C. 103 as being unpatentable
over Zha (WO 2016/022630 A1, published 2/11/2016, effectively filed date 8/5/2014,
IDS submitted 8/18/2021) further in view of Lindqvist (Immunology. 201 1;133(3):296-
306., published 7/2011, of record) and Kelley (Am J Clin Pathol. 2007 Dec;128(6):958-
65., published 12/2007) has been withdrawn in light of Applicant’s arguments.
	Rejection of claims 54, 62, 70-72, and 74 under 35 U.S.C. 103 as being
unpatentable over Zha (WO 2016/022630 A1, published 2/11/2016, effectively filed
date 8/5/2014, IDS submitted 8/18/2021) further in view of Lindqvist (Immunology.

18;17(7):1151, published 7/18/2016, of record) has been withdrawn in light of Applicant’s arguments.
	Rejection of claims 54, 62, 70-72, and 74 are rejected under 35 U.S.C. 101 has been withdrawn in light of Applicant’s arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zha (WO 2016/022630 A1, published 2/11/2016,  effectively filed date 8/5/2014, .
Zha teaches a method for treating a cancer in a subject in need thereof, the method comprising administering a therapeutically effective amount of an isolated antibody (Claim 43).
Zha further teaches that the antibody is an anti PD-L1 antibody (Claims 1, 14-21, 23, 27-35).
Zha further teaches that the anti PD-L1 antibody blocks binding of PD-L1 to PD-1.
Zha further teaches that the cancer is melanoma (Claim 44).
Zha further teaches that administration of either PD-1 or PD-L1 directed antibody significantly inhibited tumor growth and antibody blockade effectively promoted tumor reactive CD8+ T cell infiltration into the tumor resulting in the upregulation of anti-tumor effectors including granzyme B (Page 23, lines 5-8). Thus, Zha detected granzyme B after administering anti-PD-1 or anti-PD-L1 antibody.
Zha further teaches that the formation of PD-1/PD-L1 complex transmits an inhibitory signal and negatively regulates T cell immune responses; and promotes the differentiation of Th1 cells into Foxp3+ regulatory T cells (Page 2, paragraph 0005).
Zha does not teach determining whether or not the individual is responding to the treatment by obtaining a ratio between Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs) in a blood sample obtained from the individual and if the ratio is 1 or greater, determining that the individual is responding to the treatment.

Duraiswamy teaches the frequency of CD8+ and CD4+ T cells was markedly increased following the administration of α-PD-1 and α-PD-L1 (Page 6903, right column, “PD-1 or PD-L1, but not PD-L2, blockade therapy prevents immune decline in the tumor microenvironment”). Duraiswamy teaches PD-1 and PD-L1 blockade significantly reduced Tregs and, thereby, increased the CD8+ to Treg and CD4+ to Treg ratios within the tumor (Page 6903, right column, “PD-1 or PD-L1, but not PD-L2, blockade therapy prevents immune decline in the tumor microenvironment”; Fig. 4B). Duraiswamy teaches PD-1 or PD-L1 blockade increases immune activation of TILs (Figure 4).
Lin teaches GrzB is expressed primarily by activated memory CD4 T cells (Page 1, Left column, Background). Lin further teaches activated CD8 T cells regulate their GrzB release more than CD4 T cells (Page 13, Conclusions). Consequently, the correlation between intracellular and extracellular GrzB for memory CD8 T cells is weaker compared to memory CD4 T cells (Page 13, Conclusions).
Kelley teaches obtaining the ratio of FOXP3 and GrB expressing cells as an important tool in predicting prognosis of a cancer (Abstract, Discussion).
It would be obvious to one of ordinary skill in the art to further modify the method of treating a cancer such as melanoma in a subject in need thereof, the method comprising administering a therapeutically effective amount of an anti PD-L1 antibody which blocks binding of PD-L1 to PD-1, to further comprise a step of determining the treatment response of the patients by obtaining a ratio between Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs) in a blood sample obtained from the individual and if the ratio is 1 or greater, indicating the treatment is effective). Zha teaches that 
One of ordinary skill in the arts would be motivated to obtain a ratio between Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs), as Lin teaches activated CD8 T cells regulate their GrzB release more than CD4 T cells and the correlation between intracellular and extracellular GrzB for memory CD8 T cells is weaker compared to memory CD4 T cells.
Thus, it would be obvious to one of ordinary skill in the art to determine whether or not the patient is responding to the antibody blockade treatment by checking for both, high levels of granzyme B and low levels of FoxP3+ in CD4+ T cells. It would be further obvious to one of ordinary skill in the art that a ratio of high levels of Granzyme B+ CD4+ T cells, and low levels of FOXP3+ CD4+ T cells would necessarily have a ratio greater than 1. 

Further, Lin teaches for the examination of memory CD4 T cell subsets that produce GrzB were purified from peripheral blood (Abstract, Results). Cells purified from peripheral blood were also analyzed by flow cytometry for phenotype (Foxp3 for Tregs) (Page 11, right column 1st paragraph)
Thus, it would be obvious to one of ordinary skill in the arts to further modify the method above to obtain the ratio of Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs) from a blood sample from the individual. One of ordinary skill would have been motivated, with a reasonable expectation of success, to use an art-known method to obtain the ratio of Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs).


2.	Claims 54, 62, 70-72, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zha (WO 2016/022630 A1, published 2/11/2016,  effectively filed date 8/5/2014, IDS submitted 8/18/2021) further in view of Duraiswamy (Cancer Res (2013) 73 (23): 6900–6912., published 12/1/2013), Lin (BMC Immunol 15, 36 (2014)., published 9/24/2014) and Kelley (Am J Clin Pathol. 2007 Dec;128(6):958-65., published .
The teachings of Zha, Duraiswamy, Lin, and Kelly in regards to claims 54 and 62 are discussed supra.
As discussed supra, Zha teaches that administration of either PD-1 or PD-L1 directed antibody significantly inhibited tumor growth and antibody blockade effectively promoted tumor reactive CD8+ T cell infiltration into the tumor resulting in the upregulation of anti-tumor effectors including granzyme B (Page 23, lines 5-8).
Zha also teaches that the formation of PD-1/PD-L1 complex transmits an inhibitory signal and negatively regulates T cell immune responses; and promotes the differentiation of Thl cells into Foxp3+ regulatory T cells (Page 2, paragraph 0005).
Zha does not teach the PD-1 axis binding antagonist is a PD-1 binding antagonist; wherein the the PD-1 binding antagonist inhibits the binding of PD-1 to PD-L1; wherein the the PD-1 binding antagonist inhibits the binding of PD-1 to both PD-L1 and PD-L2; and wherein the antibody is nivolumab.
These deficiencies are made up for by Li.
Li discloses anti-PD-1 agents in clinical testing for cancer therapy, including PDR001 (Page 12, 3.7 PDRO01), MDX-1106 (Page 3, 3.1 Nivolumab), MK-3475 (Page 7, 3.2 Pembrolizumab), and AMP-224 (Page 11, 3.4. AMP-224). Li teaches that PDR0001 blocks the binding of PD-L1 and PD-L2 to PD-1 (Page 12, 3.7 PDR001).
It would be obvious to one of ordinary skill in the art to modify the method of treating a cancer such as melanoma in a subject in need thereof, the method comprising administering a therapeutically effective amount of an anti PD-L1 antibody either PD-1 or PD-L1 directed antibody significantly inhibited tumor growth, and that it is the formation of PD-1/PD-L1 complex which transmits an inhibitory signal and negatively regulates T cell immune responses; and promotes the differentiation of Thl cells into Foxp3+ regulatory T cells (Page 2, paragraph 0005). Thus it would be obvious to one of ordinary skill in the arts to use the PD-1 antibodies of Li, which inhibit the formation of PD-1/PD-L1 complex.
One of ordinary skill in the art would have had a reasonable expectation of success of using PD-1 binding antagonists as the PD-1 axis binding antagonists, such as MDX-1106, MK-3475, and AMP-224, as they were already known in the arts to be effective agents in the treatment of cancer, and inhibit the formation of the PD-1/PD-L1 complex.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	According to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019, the claims meet step 1 as the instant claims are drawn to a method. The claims also meet prong one of step 2A because claim 54  recites the following law of nature or natural phenomenon:  “if the ratio (between Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells) in a blood sample obtained from the individual is 1 or greater, determining that the individual is responding to the treatment” (see the last five lines of claim 54) Claim 54 further  recites an abstract idea: “obtaining the ratio between Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs) in a blood sample obtained from the individual” The limitation of obtaining a ratio between Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs) is an abstract idea as it belongs to a mental process (concepts performed in the human mind) and/or a mathematical concept (involving mathematical calculations). The claims do not meet prone two of step 2A because the claims do not recite additional elements that integrate the judicial exception into a practical application. The additional elements beyond the judicial exemptions are (i) administering a treatment comprising an effective amount of a PD-1 axis binding antagonist to the individual, wherein the PD-1 axis binding antagonist is an antibody, (ii) measuring in a blood sample obtained from the individual being administered a treatment comprising an effective amount of a PD-1 axis binding antagonist to the individual, the amount or concentration of Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs). These elements do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial 

    PNG
    media_image1.png
    674
    873
    media_image1.png
    Greyscale

	Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:

    PNG
    media_image2.png
    531
    782
    media_image2.png
    Greyscale


The claims also fail to meet step 2B because the additional elements were well known and conventional in the art as evidenced by Zha (WO 2016/022630 A1, published 2/11/2016, earliest effective filing date 8/5/2014, IDS submitted 8/18/2021) and Kelley (Am J Clin Pathol. 2007 Dec;128(6):958-65., published 12/2007). Zha teaches a method for treating a cancer in a subject in need thereof, the method comprising administering a therapeutically effective amount of the isolated antibody (Claim 43). Zha further teaches that the antibody is an anti PD-L1 antibody (Claims 1, 14-21, 23, 27-35). Zha further teaches that administration of either PD-1 or PD-L1 directed antibody significantly inhibited tumor growth and antibody blockade effectively promoted tumor reactive CD8+ T cell infiltration into the tumor resulting in the upregulation of anti-tumor effectors including granzyme B (Page 23, lines 5-8). Thus, GrzB is expressed primarily by activated memory CD4 T cells (Page 1, Left column, Background). Therefore, the additional steps/elements do not add significantly more to the judicial exception. 
	Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 U.S.C 101.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG MIN YOON/Examiner, Art Unit 1643 
   

/HONG SANG/Primary Examiner, Art Unit 1643